Case 1:18-cv-23125-RNS Document 179-1 Entered on FLSD Docket 10/30/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:18-CV-23125-RNS

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY and STATE FARM
    FIRE and CASUALTY COMPANY,

    Plaintiffs,
                  v.

    HEALTH AND WELLNESS SERVICES,
    INC., BEATRIZ MUSE, LAZARO MUSE,
    HUGO GOLDSTRAJ, MANUEL FRANCO,
    MEDICAL WELLNESS SERVICES, INC.,
    NOEL SANTOS, ANGEL CARRASCO,
    JORGE RAFAEL COLL, PAIN RELIEF
    CLINIC OF HOMESTEAD, CORP., JESUS
    LORITES, AND JOSE GOMEZ-CORTES,

    Defendants.
                                                    _/




                           AFFIDAVIT OF ANGEL CARRASCO, M.D.


   STATE OF FLORIDA                             )
                                                )
   COUNTY OF MIAMI-DADE                         )

           BEFORE ME, the undersigned authority personally appeared Angel Carrasco, M.D., who

   being by me first duly sworn, deposed and said:

           1.     My name is Angel Carrasco. I am over the age of eighteen (18) years old, am

   competent to testify, and have personal knowledge of the facts contained in this Affidavit.

           2.     I am a medical doctor, licensed to practice medicine since 1971 in the States of

   Vermont, Georgia, Massachusetts and particularly in the State of Florida since 2001.




                                                         1
Case 1:18-cv-23125-RNS Document 179-1 Entered on FLSD Docket 10/30/2019 Page 2 of 7



              3.    I am board certified in neurology. I have never been sanctioned or found to have

   been involved in any fraud or illegitimate medical practice.

              4.    In 2009, Lazaro Muse came to my neurology practice, Neurology & Neuro

   Rehabilitation, unsolicited, and asked me if I wanted to serve as the medical director of a health

   care clinic he owned.

              5.    Lazaro Muse identified the clinic he owned as Medical Wellness Services, Inc.

   (“Medical Wellness”). I was never advised and was unaware that Lazaro Muse owned any other

   clinics.

              6.    Following the meeting at my practice, I went to the Medical Wellness clinic

   location with Lazaro Muse and met other clinic employees there including Noel Santos, who I

   understood to be a licensed massage therapist at the clinic.

              7.    Lazaro Muse hired me as the medical director of Medical Wellness at a pay rate of

   $1,000.00 every other week/bi-weekly. Approximately six months after Lazaro Muse hired me as

   the medical director, I was told Noel Santos took over as the owner of Medical Wellness.

              8.    I served as the medical director at Medical Wellness from 2009 until 2013.

              9.    At the time that I was hired, I had not reviewed in detail nor received any education

   regarding the laws and/or regulations which apply to medical directors in the state of Florida such

   that I did not know the scope of my responsibilities as Medical Wellness’s medical director.

              10.   Since the time I was hired until the date I left Medical Wellness, I have not read,

   reviewed in detail, nor received any education regarding the laws and/or regulations which apply

   to medical directors in the state of Florida and was therefore not aware of the scope of my

   responsibilities as medical director at any time during my tenure at Medical Wellness.

              11.   During my tenure as medical director at Medical Wellness:




                                                      2
Case 1:18-cv-23125-RNS Document 179-1 Entered on FLSD Docket 10/30/2019 Page 3 of 7



                  a. I never maintained a log of the systematic reviews of billings that I

                     performed.

                  b. My systematic review of the billings was limited to reviewing the medical

                     records, i.e., examination reports, therapy reports and daily therapy notes,

                     and the related medical bills that were briefly reviewed. I did not document

                     any concerns in the records and billings I reviewed at Medical Wellness.

                     Further, I never voiced any such concerns to any person because I thought

                     my concerns were not relevant.

                  c. Medical Wellness never published a schedule of charges of any kind

                     reflecting the costs associated with the medical services offered to patients

                     at Medical Wellness.

                  d. Other than being aware of the physical copies of the Medical Wellness

                     practitioners’ licenses, which were posted onsite, I never verified that health

                     care practitioners at Medical Wellness maintained current active and

                     unencumbered Florida licenses.       I never contacted the Department of

                     Health, any applicable licensing board, or the Agency for Health Care

                     Administration to verify the status of those health care practitioners’

                     licenses.

                  e. I was unfamiliar with all the requirements of Florida Statute § 456.057

                     which sets forth the parameters of serving as the clinic’s medical records

                     custodian, a role that I held as medical director of Medical Wellness.

                  f. I was unaware of the sources of Medical Wellness patients, other than the

                     fact that they were auto accident victims because they brought police reports




                                                3
Case 1:18-cv-23125-RNS Document 179-1 Entered on FLSD Docket 10/30/2019 Page 4 of 7



                         with them, and was unaware of any patient referral contracts or agreements

                         executed by the clinic.

                     g. To my knowledge, Medical Wellness never made an attempt to collect any

                         co-payments or deductibles from any patients. To my knowledge, no co-

                         payments or deductibles were ever collected at Medical Wellness. I was

                         unaware of the provision in Florida’s Insurance Fraud Statute, Fla. Stat. §

                         817.234, regarding the required collection of co-payments or deductibles.

          12.     Now, in retrospect and after reviewing additional information, it is my opinion the

   treatment performed on Medical Wellness patients was not appropriate and in accordance with the

   standard of care in the following ways:

                         Subjective Pain Complaints

                     a. In a normal setting, 95% of patients would not present with subjective pain

                         complaints in the cervical, thoracic, and lumbar regions of the spine.

                     b. In a normal setting, 100% of patients would not present with subjective pain

                         complaints in an extremity.

                     c. These patterns would not be credible.

                     d. It is the job of a health care clinic medical director to detect these patterns.

                         Initial Evaluation

                     e. The Medical Wellness initial examination form does not allow the

                         examining provider to record the patient’s pain on a 1-10 pain scale.

                         Instead, the form tracks a patient’s pain as severe, moderate, and mild. The

                         1-10 pain scale is the standard of care and therefore Medical Wellness’s

                         initial examination form is deficient.




                                                    4
Case 1:18-cv-23125-RNS Document 179-1 Entered on FLSD Docket 10/30/2019 Page 5 of 7



                  f. The Medical Wellness initial examination form also does not provide a

                     space for the examining provider to identify the specific muscles which are

                     the source of the patient’s pain or the specific levels of the spine where the

                     patient experiences pain. In its current form, this would not meet the

                     standard of care for objectively diagnosing a patient’s pain symptoms.

                  g. Due to the deficiencies in the Medical Wellness initial evaluation forms, a

                     patient at Medical Wellness could not receive a correct or proper diagnosis.

                     Therapy Order Form

                  h. The therapy order form used at Medical Wellness does not provide

                     sufficient information for an examining practitioner to properly document

                     the treatment prescribed. This form does not meet the standard of care for

                     medical record keeping.

                  i. Specifically, there are no options for the types of therapeutic exercises for

                     the treating physician to select.

                  j. There are no options for the types of manual therapy for the treating

                     physician to select.

                  k. There are no options for the frequency or amplitude of the EMS and TENS

                     therapies.

                  l. There is no option to elect the type of mechanical traction.

                  m. There is no place for the prescription of time or units for each modality.

                  n. Due to the deficiencies in the Medical Wellness therapy form, it does not

                     allow for enough detail in the prescription to allow for appropriate treatment

                     options.




                                                5
Case 1:18-cv-23125-RNS Document 179-1 Entered on FLSD Docket 10/30/2019 Page 6 of 7



                     X-rays

                  o. X-rays were not being interpreted prior to therapy beginning for patients

                     treating at Medical Wellness. Where patients received mechanical traction

                     before their x-rays were interpreted, such treatment did not meet the

                     standard of care.

                  p. X-rays should be used to assist in the decision making process for a patient’s

                     proper care, but they were not used in this way at Medical Wellness.

                  q. When a radiologist recommends additional diagnostic studies, those studies

                     should be taken into consideration and performed unless a documented

                     reason not to exists.

                     Therapy

                  r. If a specific therapy modality is performed on more than one region of the

                     body, therapists should document it in the treatment records.

                  s. Such an indication is a prerequisite to billing a “59 modifier” on a CMS

                     1500 form.

                  t. In my experience at Medical Wellness, I never saw a treatment record

                     reflect that a particular therapy modality had been performed on multiple

                     regions of the body.

                     Final Evaluation & Impairment Ratings

                  u. The final impairment ratings (other than 0%) provided by physician’s

                     assistants at Medical Wellness were never verified to ensure that they were

                     consistent with the American Medical Association standards.

                  v. I never questioned the way that impairment ratings were assigned.




                                                6
Case 1:18-cv-23125-RNS Document 179-1 Entered on FLSD Docket 10/30/2019 Page 7 of 7




                 13.   I resigned from the pcsition of medical director ut tttrOi"ut Wellness in 2013. At

     that time, the laws in Florida changed and required a documented ernergency medical condition in

     order for a patient with Personal lnjury Protection ("PIP") insurance to obtain the fulI   $   10,000.00

      in insurance benefits.

                 14.   Medical Wellness began to cornplete these em'ergency medical condition forms in

      2013. ldid not believe that the patients treating at Medical Wellness presented with a legitimate

      emergency medical condition. I voiced this concern to Noel Santos.       Mr. Santos disagreed with

     me. I    chose    to resign   because     I did not believe that Medieal Wellness   was appropriateiy

      dccumenting patients as having an emergency medical condition.

                 15.   I have not served as a medical director at any other clinic since I was the medical

      director at Medical Wellness.

      FURTHER AFFIANT SAYETH NAUGHT.




             Tlie fbregoing instrumcnt was sworn to and subscribed belbrc nrs tiris _1f-}fry of
                    .2019. b.v-, ANGEL CARRASCO, M.D., rvho is:

                       personaily knolvrr to rnc; or

             tr       produceci a rJriver's license issuod by thc                           Dcpafirncnt ot'
      I-lighway Saf'cty and Motor Vehicles as identitication: or

             I         produced tlie lbllowing irlentification:




                                                                     Bt,I    ATE OF FI,ORIDA

                               JOnneorullrgA
                         uycoillffis,o{roe   omme
                          HPIRHI F€buary i9,2(P3
                                                        (Print. Typc or Stamp Cornnrissioncd Naure ol'
                                                        Notary Public)



                                                                                                           v{/
